Title: From Alexander Hamilton to Aaron Ogden, 7 June 1800
From: Hamilton, Alexander
To: Ogden, Aaron

Stratford ConnecticutJune 7th. 1800
Sir 
I am informed that the Accountant of the War Department has instructed you to settle with those officers who have drawn forage, by crediting them with the sums specified by law to be received in lieu of the Article when the Article itself is not furnished, and charging them with the quantity of forage supplied at it’s market value. This direction is in violation both of law and justice. And as far as my sanction may be considered by you necessary to the non-observance of it, it is freely given.
Col. Ogden D Q M G

